Petitions for Writs of Mandamus Dismissed and Memorandum Majority and
Concurring Opinions filed September 15, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00383-CR
                                NO. 14-20-00384-CR



                     IN RE DMITRY KRUGLOV, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             County Court No. 3
                           Galveston County, Texas
              Trial Court Cause No. MD-0368264 & MD-0368265

               MEMORANDUM CONCURRING OPINION

      I write separately to briefly point out that the majority does not follow this
court’s binding precedent. Relator is required to show he filed his notice of appeal
in the trial court. To meet this requirement relator must provide this court with a
file-stamped copy of his notice of appeal or other proof that the notice was filed in
the trial court. See In re Gomez, 602 S.W.3d 71, 74 (Tex. App.―Houston [14th
Dist.] 2020, orig. proceeding); In re Flanigan, 578 S.W.3d 634, 626 (Tex.
App.―Houston [14th Dist.] 2019, orig. proceeding); see also In re Henry, 525
S.W.3d 381, 382 (Tex. App.―[14th Dist.] 2017, orig. proceeding) (holding that
relator had not established that his motion was pending in trial court in absence of
providing file-stamped copy of motion).

      I would follow this court’s binding precedent in denying relator’s petition for
writ of mandamus.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Justices Wise, Bourliot, and Spain. (Spain, J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2